 CENTURY ASSETSIn the Matter of David Landau,d/b/a CenturyAssets.Case AO-25325 April 1986ADVISORY OPINIONBY CHAIRMAN DOTsoN ANDMEMBERSJOHANSEN,BABSON,AND STEPHENSA petition was filed on 6 March 1986 by DavidLandau d/b/a Century Assets, the Petitioner, foran advisory opinion in conformity with Sections102.98 and 102.99 of the National LaborRelationsBoard Rules and Regulations,seekingto determinewhether the Board would assert jurisdiction overthe Petitioner.In pertinent part the petitionalleges asfollows:(1) There is pending before the New York StateLabor Relations Board (State Board) a representa-tion petition,Case No. SE-55763, filed by Local32E,ServiceEmployees InternationalUnion,AFL-CIO (the Union) by which the Union seeksto be certified as the collective-bargaining repre-sentativeof an employee of the Petitioner at its2200 Tiebout Avenue, Bronx, New York location.(2)The general nature of the Petitioner's busi-ness is realestate.The Petitioner owns, operates,and controls the premises located at 2200 TieboutAvenue,Bronx,New York, whichgenerates inexcess of $300,000 per year in income and businessventures.Additionally, the Petitioner owns, oper-ates,and controls premises located at 351 OceanAvenue whichgeneratesover $200,000 per year inrental andbusiness ventures and has partnership in-terests inother buildings in the New York Cityarea from which the combined income exceeds$2,500,000 per year.(3) The Petitioner is unaware whether the Unionadmits or denies the aforesaid commerce data and511the State Board has made no findings with respectthereto.(4)There is no representation or unfair laborpractice proceeding involving this labor disputepending before the Board.Although all parties were served with a copy ofthe petition for advisory opinion, none has filed aresponse as permitted by the Board's Rules andRegulations.On the basis of the above, the Board is of theopinion that:(1)Although the Petitioner's submission indicatesthe combined gross annual revenue from its ven-tures, it fails to identify whether those ventures arecommercial office buildings, residential apartmentbuildings, some other venture, or a combination ofthe same. The only description given is that thegeneral nature of the business is "real estate." TheBoard, however, has different jurisdictional stand-ards for different "real estate" operations.) Thus,on the information before us we are unable to makea meaningful determination whether the Petitionerwould meet the Board's jurisdictional standards.Accordingly, the parties are advised under Sec-tion 102.103 of the Board's Rules and Regulationsthat, on the allegations submitted herein, the Boardis unable to conclude whether it would assert juris-diction over the Petitioner.'For example, the Board will assert jurisdiction over employers whooperate commercial officebuildingswhere $100,000in gross annual reve-nue isderived therefrom of which $25,000 is derived fromenterpriseswhose operations meet any of the Board's jurisdictionalstandards otherthan its indirectnonretailstandardsMistletoe Operating Co,122 NLRB1534 (1959)On the other hand, the Board will assert jurisdiction overemployers who operateresidential apartment buildingswhere $500,000 ingross annualrevenue is derived therefrom and the employer's out-of-statepurchases are more thande minimisParkview Gardens,166 NLRB 697(1967)The facts given areinsufficient to determinewhether thePetition-er wouldmeeteither of these standards279 NLRB No. 83